DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/20/2020
Claim 13 has been amended
Claims 1-21 are presented for examination 
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liston (EP 1892194).
1, 13, 21: Liston discloses a tamper-evident closure assembly, comprising: a body 410 having a base 420 and a lid 425 connected by an integral hinge; a tamper-evident member 430 which is a separate element to the body, the tamper-evident member comprising an upper projection 434 which projects radially inwards and a lower flange 433 which projects radially outwards, the upper projection engaging the lid and the lower flange engaging the base; and a dispensing spout in the body [0057].

It is noted that currently, the upper projection engages the lid to maintain in the closed position. The lower projection engages the spout sidewall to maintain a connection with the overall assembly. This connection is also taught in fig. 2 of Applicant’s invention. 

Since the criticality of the pointing directions of the projections have not been expressed, a rearrangement parts would be obvious to one having ordinary skill in the art. Liston discloses the claimed invention except for the projections extending in the specified direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the upper projection inward and the lower projection outward.  Liston perform the same function whether located inward or outward.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

2: Liston discloses the tamper-evident closure assembly of claim 1, wherein the tamper-evident member comprises two rings 430a, b frangibly connected together ([0057; ll. 14-19]).

3: Liston discloses the tamper-evident closure assembly of claim 2, wherein one of the rings engages in the lid and one of the rings engages in the base [0057; ll. 23-27].



a tamper-evident member 430 which is a separate element having an upper ring 430a and a lower ring 430b connected together by frangible connections, in which the upper ring of the tamper-evident member includes an upper projection 434 which projects radially inwards, and the lower ring of the tamper-evident member includes a lower flange 433 which projects radially outwards ([0057; ll. 14-19]).

5: Liston discloses the tamper-evident closure of claim 4, wherein the lid includes an inner skirt (interior surface of skirt 425b), and the upper projection 434 engages with a projection 425e provided on the inner skirt of the lid (fig. 24).

6: Liston discloses the tamper evident lower ring engaging the spout as applied to claim 4 but fails to disclose the lower ring engaging the base sidewall. An alternate embodiment of Liston teaches the tamper-evident closure of claim 4, wherein the base has a sidewall and the sidewall has a terminal sidewall portion, the lower projection of the lower ring engages under the terminal sidewall portion (fig. 6 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Liston to have the tamper evident member engage the terminal sidewall of the base to further ensure and secure a connection of the lid to the base. 

7: Liston discloses the tamper-evident closure of claim 4, wherein the upper projection 434 includes an undercut ([0057; ll. 36-40).

8: Liston discloses the tamper-evident closure of claim 4, wherein the tamper-evident member 430 fits between the base and the lid and radially outward of the spout (fig. 24).



 wherein the lid includes a top surface, an annular projection depending from the underside of the top surface which takes the form of a bore seal to seal against an inner surface of the dispensing spout to prevent leakage of the contents of the container when the lid is in a closed position. (see figure below).


    PNG
    media_image1.png
    352
    665
    media_image1.png
    Greyscale



11: Liston discloses the tamper-evident closure of claim 4, wherein the lid has a top surface and a projection 425c on one side to aid gripping and opening of the lid (fig. 24-26).

12: Liston discloses the tamper-evident closure of claim 4, wherein a void or pocket 431 is provided between the dispensing spout and the base.

14: Liston discloses the closure of claim 13, wherein the tamper-evident member 430 includes an upper projection 434 on the upper ring 430a which projects radially inwardly and a lower flange 433 on the lower ring 430b which projects radially outwardly ([0057; ll. 14-19]).



16: Liston discloses the closure of claim 13, wherein the lid comprises a top plate from which depends a curved outer sidewall, an inner skirt depends from the underside of the top plate, radially inwards of the outer wall, and a spigot depends from the underside of the centre of the plate, radially inwards of the inner skirt (see figure below).


    PNG
    media_image2.png
    352
    665
    media_image2.png
    Greyscale


17, 18: Liston discloses the closure of claim 13, wherein the lid includes a sidewall and the free end of the lid sidewall includes a window opening 427 ([0059]).

19: Liston discloses the closure of claim 13, wherein upon first opening of the lid the tamper-evident member splits into the two rings, the upper ring is retained in the lid and the lower ring is retained in the base ([0057, ll. 27-33]).

20: Liston discloses the closure of claim 13, wherein the lid has a window and the base has a void, in an unopened position the tamer-evident member is visible through the window, and upon first opening the lower ring drops into the void, the lower ring is no longer visible through the window [0059].

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. In the rejection above, it is further explained how the prior art reads on the claimed invention. Particularly, Liston represents evidence that the upper and lower projections perform the same whether inwardly or outwardly facing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735